  Case 14-30223         Doc 51     Filed 10/02/18 Entered 10/02/18 14:43:30              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-30223
         Claretha Paige

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/18/2014.

         2) The plan was confirmed on 11/10/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/17/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,900.00.

         10) Amount of unsecured claims discharged without payment: $52,089.43.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-30223        Doc 51      Filed 10/02/18 Entered 10/02/18 14:43:30                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $7,174.99
        Less amount refunded to debtor                           $3.87

NET RECEIPTS:                                                                                    $7,171.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,872.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $320.29
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,192.29

Attorney fees paid and disclosed by debtor:                $128.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
AMERICAS FINANCIAL CHOICE      Unsecured           0.00        642.70           642.70          64.27       0.00
AMERICASH LOANS LLC            Unsecured         200.00      1,157.59         1,157.59        115.76        0.00
ARMED FORCES BANK              Unsecured           0.00        661.38           661.38          66.14       0.00
ATLAS ACQUISITIONS LLC         Unsecured         278.00        278.59           278.59          27.86       0.00
ATLAS ACQUISITIONS LLC         Unsecured            NA         545.81           545.81          54.58       0.00
BANK OF AMERICA NA             Unsecured           0.00        127.00           127.00          12.70       0.00
CAPITAL SOLUTION INVESTMENTS Unsecured              NA         298.00           298.00          29.80       0.00
CHECK SYSTEMS                  Unsecured           0.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured            NA     17,441.56        17,441.56       1,744.16        0.00
CITY OF CHICAGO PARKING BUREAU Unsecured     16,000.00            NA               NA            0.00       0.00
Cmre Finance                   Unsecured         815.00           NA               NA            0.00       0.00
Cmre Finance                   Unsecured         348.00           NA               NA            0.00       0.00
Cmre Finance                   Unsecured         348.00           NA               NA            0.00       0.00
COMCAST                        Unsecured         539.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured           0.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         897.00      2,366.02         2,366.02        236.60        0.00
FOREST PARK LOAN COMPANY       Unsecured            NA         646.84           646.84          64.68       0.00
ILLINOIS LENDING CORP          Unsecured           0.00        215.59           215.59          21.56       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       2,957.00       2,957.07         2,957.07        295.71        0.00
JESUS PADILLA                  Unsecured      5,400.00            NA               NA            0.00       0.00
LOAN EXPRESS                   Unsecured         298.00           NA               NA            0.00       0.00
LVNV FUNDING                   Unsecured            NA         216.81           216.81          21.68       0.00
MELVIN EURBY                   Unsecured           0.00           NA               NA            0.00       0.00
NCO FINANCIAL SYSTEMS          Unsecured         212.00           NA               NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC      Unsecured           0.00        800.00           800.00          80.00       0.00
OVERLAND BOND & INVESTMENT     Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         933.00        933.30           933.30          93.33       0.00
SPRINT                         Unsecured         948.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured           0.00           NA               NA            0.00       0.00
T MOBILE                       Unsecured         372.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-30223     Doc 51     Filed 10/02/18 Entered 10/02/18 14:43:30                   Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim         Claim         Claim        Principal       Int.
Name                           Class    Scheduled      Asserted      Allowed         Paid          Paid
US BANK NA                  Unsecured         500.00        500.00        500.00          50.00        0.00


Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00                $0.00                $0.00
      Mortgage Arrearage                                 $0.00                $0.00                $0.00
      Debt Secured by Vehicle                            $0.00                $0.00                $0.00
      All Other Secured                                  $0.00                $0.00                $0.00
TOTAL SECURED:                                           $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                $0.00                $0.00
       Domestic Support Ongoing                          $0.00                $0.00                $0.00
       All Other Priority                                $0.00                $0.00                $0.00
TOTAL PRIORITY:                                          $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                        $29,788.26           $2,978.83                  $0.00


Disbursements:

       Expenses of Administration                         $4,192.29
       Disbursements to Creditors                         $2,978.83

TOTAL DISBURSEMENTS :                                                                      $7,171.12




UST Form 101-13-FR-S (09/01/2009)
  Case 14-30223         Doc 51      Filed 10/02/18 Entered 10/02/18 14:43:30                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
